EXHIBIT 4.1 STOCKHOLDERS’ AGREEMENT OF K-V Pharmaceutical company THIS STOCKHOLDERS’ AGREEMENT , dated as of September 16, 2013 (this “ Agreement ”), by and among K-V Pharmaceutical Company, a Delaware corporation (the “ Company ”), each Investor, each Person who beneficially owns any shares of Common Stock as of the date hereof, each Person receiving any shares of Common Stock on the date hereof and each other Person who from time to time beneficially owns any shares of Common Stock and is deemed a party to this Agreement in accordance with the provisions herein and in the Certificate of Incorporation (collectively, the Investors and each such other Person, the “ Holders ,” and, individually, a “ Holder ”). WHEREAS, on August 4, 2012, the Company and certain of its Affiliates (collectively with the Company, the “ Debtors ”) filed a voluntary petition under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for the Southern District of New York (the “ Bankruptcy Court ”); WHEREAS , on July 19, 2013, the Debtors filed with the Bankruptcy Court the Sixth Amended Joint Chapter 11 Plan of Reorganization (the “ Plan ”); WHEREAS, on August 29, 2013, the Bankruptcy Court entered an order confirming the Plan; WHEREAS, pursuant to the Plan, the common stock and the preferred stock of the Company issued and outstanding immediately prior to the date hereof has been cancelled; and NOW, THEREFORE , in consideration of the promises and of the mutual consents and obligations hereinafter set forth, the parties hereto hereby agree as follows: Section 1.
